On May 13, 1998, this court suspended respondent, Michael Shafran, Attorney Registration No. 0028891, last known business address in Cleveland, Ohio, for a period of two years and stayed the suspension on conditions. On October 2, 1998, the Office of Disciplinary Counsel filed a motion for order to appear and show cause. On November 24, 1998, this court granted the motion and ordered respondent to show cause why he should not be found in contempt for failing to obey this court’s May 13,1998 order. Respondent did not file a response to the order to show cause. On December 2,1998, Disciplinary Counsel filed Additional Factual Information and Recommendation of Additional Relief. On February 2, 1999, this court reimposed respondent’s two-year suspension. The court further ordered that within one week of the February 2,1999 order, respondent was to transfer all client files to the Cleveland Bar Association.
On February 10,1999, respondent filed a Request for Appointed Attorney to Inventory and Protect Clients. Upon consideration thereof,
IT IS HEREBY ORDERED by this court that the motion be, and hereby is, granted, and that relator, Cleveland Bar Association, appoint an attorney in accordance with Gov.Bar R. V(8)(F) to comply with Gov.Bar R. V(8)(E) and to transfer respondent’s client files to the Cleveland Bar Association.
IT IS FURTHER ORDERED, sua sponte, that the transfer of client files and compliance with Gov.Bar R. V(8)(E) be completed within forty-five days of this order.
IT IS FURTHER ORDERED, sua sponte, that the date for filing an affidavit of compliance be extended until forty-five days from the date of this order.
IT IS FURTHER ORDERED, sua sponte, that all other provisions in this court’s orders dated February 2,1999, and February 12,1999, remain in effect.